942 A.2d 893 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Dexter PITTS, Respondent.
Supreme Court of Pennsylvania.
February 13, 2008.

ORDER
PER CURIAM.
AND NOW, this 13th day of February, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Superior Court err in creating new Turner requirements sua sponte in finding counsel's letter defective for failing to address issues that [respondent] never raised and that were not apparent from the record?